State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: June 25, 2015                     519536
________________________________

In the Matter of JAMIEL
   WILLIAMS,
                    Petitioner,
      v                                     MEMORANDUM AND JUDGMENT

ANDREA EVANS, as Chair of the
   Board of Parole,
                    Respondent.
________________________________


Calendar Date:   May 5, 2015

Before:   Peters, P.J., Garry, Lynch and Devine, JJ.

                               __________


     Jamiel Williams, New York City, petitioner pro se.

      Eric T. Schneiderman, Attorney General, Albany (Frank Brady
of counsel), for respondent.

                               __________


      Proceeding pursuant to CPLR article 78 (transferred to this
Court by order of the Supreme Court, entered in Albany County) to
review a determination of the Board of Parole which revoked
petitioner's parole.

      Petitioner was convicted of attempted burglary in the
second degree and was sentenced as a second felony offender to a
prison term of five years together with five years of postrelease
supervision. Shortly after his release on parole in 2012,
petitioner was charged, as is relevant here, with violating the
conditions of his release when he allegedly called and repeatedly
texted a former girlfriend who had a no contact order of
protection against him. Following a hearing, petitioner was
found guilty, his parole was revoked, and he was ordered held for
24 months. When no timely decision was rendered on petitioner's
                              -2-                519536

administrative appeal, he commenced this CPLR article 78
proceeding.

      We confirm. "A determination to revoke parole will be
confirmed if the procedural requirements were followed and there
is evidence which, if credited, would support such determination"
(Matter of Toomer v Warden of Adirondack Corr. Facility, 97 AD3d
868, 868 [2012] [internal quotation marks and citation omitted]).
Here, the former girlfriend testified regarding petitioner's
contact with her, noting, among other things, that he identified
himself by name, identified property he wanted returned to him
and referred to her by a nickname no one used. Moreover,
petitioner's probation officer testified that the call and texts
received originated from a telephone number provided by
petitioner for his case file. Contrary to petitioner's
contention, the testimony presented provided substantial evidence
to support the determination that petitioner violated the
conditions of his parole release (see Matter of McQueen v New
York State Bd. of Parole, 118 AD3d 1238, 1239 [2014], lv denied
24 NY3d 907 [2014]; Matter of Toomer v Warden of Adirondack Corr.
Facility, 97 AD3d at 869). Petitioner's remaining contentions
have been reviewed and are without merit.

     Peters, P.J., Garry, Lynch and Devine, JJ., concur.
                              -3-                  519536

      ADJUDGED that the determination is confirmed, without
costs, and petition dismissed.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court